DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: in line 1, “obtainable by” should be changed to “obtained by”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The coat weight of the adhesive, the pressure used to apply the protective film to the panel, the panel width, the panel length, the panel thickness, the further adhesive coat weight, the distance the peripheral region is inset from the edge of the panel and the distance the peripheral region extends across the panel are therefore rendered indefinite by the use of the term “about”. 
Claims 2-17 depend either directly or indirectly from claim 1 and are therefore also indefinite for at least the reasons set forth above with respect to claim 1.
The term “about” also appears in claims 3, 4, 6, 8-10 which renders these claims indefinite.  The diameter of the adhesive bead in claim 3, the temperature at which the adhesive is applied in the peripheral region of claim 4, the temperature at which the further adhesive is applied in claim 6, the coat weight of the additional adhesive of claim 8, the temperature at which the additional adhesive is applied of claim 9 and the temperature of the surface of the construction panel of claim 10 are therefore rendered indefinite by the use of the term “about”.
For purposes of examination, the claims which contain the term “about” are being construed as not including the indefinite language (e.g., “a coat weight of from about 15 to about 25 grams per square meter” in lines 3-4 of claim 1 is being construed as “a coat weight of 15 to 25 grams per square meter”).
Claim 5 depends from claim 1 and recites “applying a further adhesive composition to the surface of the construction panel”.  Claim 1, however, also recites that a further adhesive composition is applied to the entire surface of the construction panel.  It is therefore unclear whether the further adhesive composition recited in claim 5 is the same adhesive composition or a different adhesive composition than that recited in claim 1.  For purposes of examination, the further adhesive of claim 1 is being construed as a different adhesive than that of claim 1.
Claim 6 depends from claim 5 and is therefore also indefinite for at least the reasons set forth above with respect to claim 5.
Claim 11 depends from claim 1 and recites the adhesive composition used in the step of “applying an additional adhesive composition to the protective film” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite a step of applying an additional adhesive composition to the protective film.  This limitation appears in claim 7.  For purposes of examination, claim 11 is being construed without this limitation (i.e., the adhesive composition used in the step of applying an adhesive composition and/or applying a further adhesive composition comprises one of the recited types of adhesives).  
Claims 12 and 13 depend either directly or indirectly from claim 11 and are therefore also indefinite for at least the reasons set forth above with respect to claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toas et al. (U.S. Patent Application Publication No. 2007/0015424 A1, cited in IDS submitted December 30, 2020) in view of Peng et al. (European Patent Publication No. EP 1330353 B1), Adams et al. (“An Introduction to Wide Web Laminations and Coatings”, 2004 TAPPI PLACE Division Conference, Aug. 29-Sept. 2, 2004, cited in IDS submitted December 30, 2020), Shields (“Adhesives Handbook” 3rd ed. Reprinted with revisions, 1985, cited in IDS submitted December 30, 2020), LP Building Products (OSB Sheathing Specifications, Sept. 15, 2007, https://lpcorp.com/resources/product-literature/specifications/lp-longlength-osb-sheathing-specifications-english, cited in IDS submitted December 30, 2020), Hassall et al. (U.S. Patent Application Publication No. 5,942,062, cited in IDS submitted December 30, 2020), Flaherty (U.S. Patent Application Publication No. 2007/0130867 A1) and Sealock et al. (U.S. Patent Application Publication No. 2013/0318911 A1).
Regarding claim 1, Toas discloses a method of applying a protective film to a construction panel (Abstract of Toas, laminated article includes substrate of building material and film comprising EVOH adhered to the substrate; film would inherently protect the surface of the material to which it was laminated), the method comprising: a) selectively bonding a peripheral region of a surface of the construction panel to the protective film (FIG. 1B, [0098] of Toas, adhesive applied to film at edges in a swirl pattern using a swirl gun which is a “focused application of an adhesive composition to a specific area” which therefore meets the definition of selectively applying provided in [0011] of the specification); and b) applying the protective film to the surface of the construction panel to bond the protective film to the construction panel (FIG. 1A, [0024] of Toas, film partially coated with adhesive is joined with building material to form laminated article).
Toas does not specifically disclose selectively applying an adhesive composition to a peripheral region of a surface of the construction panel.  Moreover, Toas discloses selectively applying the adhesive composition to a peripheral region of a surface of the protective film (FIG. 1B, [0098] of Toas).  Peng, however, discloses a building material comprising a substrate laminated with a protective film using an adhesive (Abstract of Peng).  As disclosed in Peng, the adhesive can be applied to either a surface of the film or a surface of the substrate (FIG. 3, [0047] of Peng).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply the adhesive to the substrate rather than the film in the method of Toas since Peng establishes that it was known to bond a protective film to a building material in this manner.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Toas, the prior art contained a method which differed from the claimed method by the substitution of a step with another step (i.e., substituting coating the substrate with the adhesive for the step of coating the protective film with the adhesive).  In addition, as evidenced by Peng, the substituted step and its functions were known in the art.  One of ordinary skill in the art could also have substituted one known step for another, and the results of the substitution would have been predictable.
Neither Toas nor Peng specifically disclose that the panel width is from about 300 mm to about 1400 mm, panel length is from about 1000 mm to about 5000 mm and a panel thickness is from about 3 mm to about 100 mm.  Taos, however, discloses that suitable building materials include oriented strand board or OSB ([0091] of Taos).  LP discloses OSB sheathing having dimensions of 3’11-7/8 in (about 1216 mm) x 7’ 11-7/8 in (2435 mm) by 3/8-1/1-8 in thick (9.5 – 28.6 mm) (pg. 1, left column, “Sizes and Performance Categories” of LP).  LP therefore discloses an OSB sheathing having dimensions in the claimed range.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply a protective film as disclosed in Taos to the OSB sheathing of LP in order to provide the OSB sheathing with a vapor retarder as taught by Taos ([0011] of Taos).
Neither Toas nor Peng specifically disclose selectively applying the adhesive composition to said peripheral region at a coat weight of from about 15 to about 25 grams per square meter.  Adams, however, discloses that hot melt adhesives can be applied at coating rates of from 0.8 to 50 g/m2 (Table entitled “Application Methods” pg. 8, of Adams).  Adams therefore clearly teaches coating weight ranges which overlaps the range recited in claim 1 and therefore renders the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Neither Taos nor Peng specifically disclose bonding the protective film to the peripheral region of the surface of the construction panel by applying a pressure of from about 400 kPa to about 500 kPa to said peripheral region.  Shields, however, discloses bonding pressures for hot melt adhesive bonding ranging from contact to 700 kPa (pg. 50, right col., 1st full paragraph of Shields).  Shields therefore clearly teaches a bonding pressure range which overlaps the range recited in claim 38 and therefore renders the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Neither Taos nor Peng specifically disclose that the peripheral region extends from a position inset from the edge of the construction panel by a distance of from about 0.05% to about 5% of the width of the surface of the construction panel.  Moreover, Taos depicts the adhesive in the peripheral region being setback from the edge of the building material (FIG. 1B, [0098] of Toas) but does not specifically disclose the inset distance as a percentage of the width of the material.  Hassall, however, discloses providing an adhesive free width of 0.75 mm to 20 mm at the edge of a first sheet during a lamination process of the first sheet and a second sheet (col. 6, lines 14-18 of Hassall).  According to Hassall, providing the adhesive free region prevents excessive adhesive from being extruded from the edges of the sheets (col. 3, lines 4-9 of Hassall).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide an adhesive free region of 0.75 mm to 20 mm at the edge of the building material in the modified process in order to prevent excessive adhesive from being extruded from the edges of the sheets as taught by Hassall (col. 3, lines 4-9 of Hassall).   Providing an adhesive free width of 0.75 mm to 20 mm in the modified process wherein the sheet has a width of about 1216 mm as taught by LP would provide an adhesive free region in a range of 0.06% to 1.65% of the width of the OSB sheathing which overlaps the range recited in claim 1 (i.e., 0.5%-2.5%) and which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding the limitation that the peripheral region extends across from about 0.5% to about 2% of the width of the surface of the construction panel, Taos discloses that the adhesive is applied at the edges of the panel in a swirl pattern (FIG. 1B, [0098] of Toas, adhesive applied to film at edges in a swirl pattern using a swirl gun) but does not specifically disclose the width of the swirl pattern.  Adams, however, discloses that the external dimensions of the adhesive application pattern, including the width of the pattern, are based on product size and required bond strength (pg. 3, § II “Patterns and Delivery Methods” of Adams).  Adams therefore establishes that adhesive pattern application width is a variable which achieves a recognized result (i.e., obtaining a required bond strength).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize the width of the swirl adhesive pattern in the method of Taos, including providing an adhesive swirl pattern having a width as recited in claim 1.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).
Taos also does not specifically disclose a further adhesive composition applied to the entire surface of the construction panel at a coat weight of from about 30 grams to about 60 grams per square meter prior to the step of selectively applying an adhesive composition to the peripheral region of a surface of the construction panel.  Flaherty, however, discloses a barrier panel comprising a moisture permeable film layer applied to a wood board (Abstract of Flaherty) wherein the wood board has a surface overlay material as a barrier layer ([0013]-[0015] of Flaherty).  According to Flaherty, the overlay provides an additional water-resistant barrier layer ([0014] of Flaherty) which provides additional protection to the panel ([0005] of Flaherty).  Sealock discloses a moisture permeable wall panel comprising a surface overlay member bonded to a structural panel via an adhesive layer (Abstract, FIG. 10 of Sealock).  According to Sealock, the adhesive used to bond the surface overlay member to the surface of the panel has a coating weight of 34.18 to 58.59 g/m2 ([0121] of Sealock).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply the film in the method of Taos to a building panel having a surface overlay member bonded thereto as taught by Flaherty and Sealock.  One of skill in the art would have been motivated to do so in order to provide an additional protective layer to the panel as taught by Flaherty ([0005] of Flaherty).  
Regarding claim 2, Toas further discloses that selectively applying the adhesive composition to the peripheral region of a surface comprises bead jetting and/or spraying the adhesive composition onto said peripheral region ([0083] of Toas, adhesive applied by sprayer; claim only requires application by one of bead jetting or spraying).
Regarding claim 3, neither Taos nor Peng specifically disclose that the bead jetting comprises applying beads of a diameter size of from about 1 mm to about 8 mm.  Adams, however, discloses that hot melt adhesives can be applied in various patterns including as a bead or in a swirl pattern wherein the bead has a diameter of 100-2000 microns (0.1-2 mm) (pg. 3 of Adams).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply the hot melt adhesive in the method of Toas as a bead having a diameter of 0.1-2 mm since Adams establishes that it was known to apply adhesive in that manner.  Moreover, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  Toas, Peng and Adams teach all of the claim elements and one of skill in the art could have combined the bead application method of Adams with the other elements of the claimed process as disclosed in Toas and Peng with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (i.e., application of the hot melt adhesive as a bead in the peripheral regions of the film).  Adams teaches a bead diameter range (i.e., 0.1-2 mm) that overlaps with that recited in claim 3 (i.e., 1-8 mm) which would render the claimed bead diameter obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 4, neither Taos nor Peng specifically disclose selectively applying the adhesive composition to said peripheral region at a temperature of from about 80°C to about 220°C.  Shields, however, discloses applying hot melt adhesives at temperatures of up to 180 ℃ (pg. 50, right col., 1st full paragraph of Shields).  Shields therefore clearly teaches a temperature range which overlaps the range recited in claim 4 and therefore renders the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 5, neither Toas nor Peng specifically disclose applying a further adhesive composition to the surface of the construction panel before applying the protective film to the construction panel.  Toas, however, discloses selectively applying the adhesive composition to the film at the peripheral regions and separately applying the adhesive to the film in a central region and thereafter bonding the adhesive coated film to building material (Abstract, [0098] of Toas).  As set forth above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention in view of Peng to apply the adhesive to the substrate rather than the film in the method of Toas.  Accordingly, one of skill in the art would have been motivated to separately apply the adhesive to the substrate/construction panel in a central region rather than to the film.
Regarding claim 6, neither Taos nor Peng specifically disclose applying the further adhesive composition to the surface of the construction panel at a temperature of from about 50°C to about 150°C.  Shields, however, discloses applying hot melt adhesives at temperatures of up to 180 ℃ (pg. 50, right col., 1st full paragraph of Shields).  Shields therefore clearly teaches a temperature range which overlaps the range recited in claim 45 and therefore renders the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 7, Toas further discloses applying an additional adhesive composition to the protective film before applying the protective film to the construction panel (FIG. 1B, [0098] of Toas, adhesive #30 applied to center of film in elliptical pattern; as disclosed in [0027]-[0028] of specification, additional adhesive composition may be the same adhesive composition as that applied to the peripheral region of the protective film and additional adhesive may be applied to part of film).
Regarding claim 8, neither Taos nor Peng specifically disclose applying the additional adhesive composition to the protective film at a coat weight of from about 5 to about 100 grams per square meter.  Adams, however, discloses applying hot melt adhesive coatings at coating rates of from 0.8 to 50 g/m2 (pg. 8, Table entitled Application Methods).  Adams therefore clearly teaches coating weight ranges which overlaps the range recited in claim 47 and therefore renders the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 9, neither Taos nor Peng specifically disclose applying the additional adhesive composition to the protective film at a temperature of from about 80 °C to about 220 °C.  Shields, however, discloses applying hot melt adhesives at temperatures of up to 180 ℃ (pg. 50, right col., 1st full paragraph of Shields).  Shields therefore clearly teaches a temperature range which overlaps the range recited in claim 48 and therefore renders the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 10, Toas further discloses that the surface of construction panel has a temperature of from about 5°C to about 60°C prior to selectively applying the adhesive composition to said peripheral region (Toas does not disclose heating the surface of the construction panel prior to laminating; Taos therefore suggests that surface of construction panel is at room temperature or approximately 23 ℃ when the adhesive is selectively applied to the film in Toas).
 Regarding claim 11, neither Taos nor Peng specifically disclose that the adhesive composition used in the step of selectively applying an adhesive composition to said peripheral region, applying a further adhesive composition to the surface of the construction panel before applying the protective film to the construction panel and/or applying an additional adhesive composition to the protective film before applying the protectivePage 3 of 5 Preliminary AmendmentAttorney Docket No. 063511-9244-US01film to the construction panel comprises a hot melt adhesive, drying adhesive, pressure sensitive adhesive, contact adhesives or any combination thereof  ([0093] of Toas, adhesive can be a hot melt adhesive; claim only requires one of the recited types of adhesives).
Regarding claim 12, Toas further discloses that the adhesive composition comprises a hot melt adhesive ([0093] of Toas, adhesive can be a hot melt adhesive).
Regarding claim 13, Toas further discloses that the hot melt adhesive comprises a component selected from the group consisting of waxes, resins, ethylene-vinyl acetate copolymers, polyolefins, polyamides, polyesters, polyurethanes, styrene block copolymers, polycaprolactones, polycarbonates, fluorinated polymers, silicone based polymers, polypyrroles or any combination thereof ([0094]-[0095] of Toas, hot melt adhesive can be an olefin based adhesive; claim only requires one of the recited adhesive types).
Regarding claim 14, Toas further discloses that the protective film comprises polyethylene, polypropylene, polyvinyl chloride, polyethylene terephthalate, polyvinylidene chloride, ethylene vinyl alcohol, ethylene vinyl acetate or any combination thereof ([0024] of Toas, film can be ethylene vinyl alcohol; [0036] EVOH may be coextruded with EVA, polyethylene, polypropylene, polyester, or PVC; claim only requires one of the recited materials).
Regarding claim 16, Taos discloses that the construction panel is formed of plywood or orientated strand board (OSB) (claim 3 of Taos, substrate can be oriented strand board or plywood).
Regarding claim 17, the cited references suggest a construction panel obtainable by performing the method according to claim 1 (Abstract of Taos, laminated article; see analysis of claim 1 above for method limitations).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toas in view of Peng, Adams, Shields, LP, Hassall, Flaherty and Sealock as set forth above with respect to claim 38 and further in view of either Deguchi et al. (U.S. Patent No. 4,297,187, cited in previous Office Action) or Grip Rite (Specialty Building Wraps Brochure, 2015, cited in previous Office Action).
Regarding claim 15, neither Taos nor Peng specifically disclose that the protective film has undergone corona treatment and/or UV stabilization.  Toas, however, disclose providing the film with a printed pattern ([0086] of Toas).  Deguchi discloses treating surfaces of plastic films with corona discharge (col. 1, lines 4-5 of Deguchi).   As disclosed by Deguchi, however, corona treatment of the surface of the film improves the adhesiveness and printability of the film (col. 2, lines 1-21 of Deguchi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to treat the surface of the film in the method of Toas in view of Peng with a corona discharge as taught by Deguchi.  One of skill in the art would have been motivated to do so in order to promote adhesion and printability of the film in the modified process (col. 2, lines 1-21 of Deguchi).  The claim only requires that the protective film has undergone one of the recited treatments (i.e., either corona treatment or UV stabilization).
Alternatively, Grip Rite discloses breathable building wraps which have been UV stabilized (pg. 1, right hand column, 1st paragraph of Grip Rite Brochure).  As disclosed in the Grip Rite brochure, the UV stabilized wrap may be left exposed for up to 120 days.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to UV stabilize the film in the method of Toas in view of Peng in order to provide a building product which could be left exposed for longer periods before becoming degraded by UV exposure as taught by the Grip Rite Brochure (pg. 1, right hand column, 1st paragraph of Grip Rite Brochure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746